Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Regarding applicants’ remarks on the claim objections and 112a/112b rejections:
The examiner would like to thank the applicant for amending the claims and also providing support for all the limitations. As per the applicants’ remarks, the examiner agrees with the current amendments to overcome the prior claim objections and 112 rejections. The prior claim objections and 112 rejections are hereby withdrawn.
Applicants’ remarks regarding claims 1 and 20:

    PNG
    media_image1.png
    240
    791
    media_image1.png
    Greyscale

	The examiner would like to thank the applicant for presenting their position, however, in regards to the remarks presented above, the examiner respectfully disagrees with the applicants’ position. The applicant states that the transceiver of WANG does not comprise the external loop-back connection 270. A look at Fig. 2 of WANG clearly shows the external loop back connection 270. 

    PNG
    media_image2.png
    282
    791
    media_image2.png
    Greyscale

Furthermore, as already stated by the examiner in page 8 of the office action mailed 6/24/2021, WANG teaches an input amplifier limitation in the receive path of the long haul optical communication system (bidirectional communication) and, as stated by Col. 5, lines 47-52, adds noise. As stated by the applicant, WANG does not teach a control unit that is configured to generate noise. This part of the limitation is taught by Dahan.
Applicants’ further remarks regarding claims 1 and 20:

    PNG
    media_image3.png
    110
    792
    media_image3.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. Wang Already teaches that there is noise generated by amplifiers and as per page 8 of the office action dated 6/24/2021, the control unit determines a noise intensity value of this noise. It is the combination of Wang in view of Dahan that teaches the generating a noise signal and determining a noise intensity level limitations of the claim.
Applicants’ further remarks regarding claims 1 and 20:

    PNG
    media_image4.png
    312
    783
    media_image4.png
    Greyscale

	The examiner respectfully disagrees with the applicants’ position. The applicant states that because Dahan doesn’t explicitly use the terms transponder/transceiver, the references Dahan and Wang are not combinable. Firstly, as agreed upon by the applicant, Wang teaches an apparatus (transponder/transceiver) wherein OSNR measurement takes place. Dahan states in paragraph 14, “It is an object of the present invention to propose a…apparatus for true OSNR monitoring in optical network…”. Thus, at least based on both references teaching methods of determining OSNR measurements, these arts are analogous. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
Secondly, as previously mentioned and taught by Dahan, the OSNR measurement is performed by an apparatus. One of ordinary skill in the art would have found it obvious to modify the OSNR measuring apparatus taught by Wang and incorporate the method implemented by the OSNR measuring apparatus taught by Dahan to allow for true OSNR monitoring (Dahan: paragraph [0124]).
Applicants’ further remarks regarding claims 1 and 20:

    PNG
    media_image5.png
    170
    782
    media_image5.png
    Greyscale

The applicant states that Dahan fails to cure the deficiencies of Wang and fails to teach limitations pertaining to determine a signal intensity value of the claimed test signal. The examiner agrees that these limitations are not taught by Dahan since these limitations are already taught by Wang. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Allowable Subject Matter
Claims 8-10, 13-16 and 18 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 31-33 are objected to as being dependent upon a rejected base claim 20, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 28 state “wherein the information is retrieved” and “the information is obtained” respectively. These claims depend on claim 26 which states “a bandpass filter selected from a tunable bandpass filter and a static bandpass filter”. For the purposes of examination, the examiner selects the limitation pertaining to the tunable filter which doesn’t comprise any “information” limitation. The “information” limitation pertains to the “static filter” selection thus making the limitations of dependent claims 27 and 28 have insufficient antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7, 11, 12, 17, 19-26, 29, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 10211917) in view of Dahan (US 2012/0063772).
Regarding claim 1, Wang teaches a transponder (Fig. 2, transponder 205), comprising: a transmitter configured to transmit an optical signal (Col. 6, lines 5-10, The transmit photonics of module 205 can include laser 234, controller 235…), a receiver comprising a receiver photodetector assembly configured to transform a received optical signal into an electrical signal (Col. 7, lines 27-37, the receiver photonics of module 205…; Fig. 2, receiver comprising photodetector assembly 250A-250D), a receiver input amplifier configured to optically amplify the received optical signal prior to receipt of the received optical signal by the receiver (Col. 5, lines 47-52, In long-haul optical communication system (bi-directional communication), optical amplifiers can be used to compensate the attenuation introduced by an optical fiber. While the optical signal is boosted, noise is also added…), a bypass line configured to communicate an optical signal from the transmitter (Fig. 2, bypass line 270), and a control unit configured to determine a noise performance of the transponder in relation to an OSNR-related parameter (Fig. 9, control unit performs the steps for performance measurement of an optical transceiver; Col. 13, lines 54-60), wherein the control unit is configured to control the transponder to: determine a noise intensity value representing an intensity of received signal comprising noise signal (Fig. 2, noise intensity measured at diode 280; Col. 7, lines 45-50, The photo diode 280 can be operatively coupled…measure the receiver optical power of the optical signals…; Col. 5, lines 47-52, While the optical signal is boosted, noise is also added…), generate a test signal at the transmitter and determine a signal intensity value representing an intensity of the test signal (Col. 8, lines 26-37, in a testing mode…the transmitter of the transceiver 201 can be configured to be connected to the receiver of the transceiver 201 through…a loop back connection 270…; Col. 11, lines 50-65, the optical loop back connection…allow the measurements of the BER vs ROP curve during a testing mode of the optical transceiver…A photo diode or a power meter can measure the ROP values and send the ROP values to the processor (measuring intensity of the test signal input via bypass lines 270 during a testing mode). The processor can be configured to measure a set of BER values of the modulated signal (received test signal); Col. 12, lines 6-10, the ROP values and BER values can be measured in real-time when the optical transceiver is operating), wherein a ratio of the signal intensity value and the noise intensity value resembles the OSNR-related parameter (Col. 12, lines 15-17, Using the modified model with fitting parameters, the BER vs OSNR can be predicted/estimated (OSNR can be predicted from these measurements using BER)), generate a combined signal (Fig. 9, combined output from 244) using the bypass line, the combined signal comprising a superimposition of the noise signal and the test signal (Fig. 9, steps 902+908, the processor measures the ROP value of a received signal and measures the BER of test signal (BER measured from ROP values detected as stated above) received via bypass line 270), and determine the noise performance of the transponder based on the combined signal (Col. 14, lines 40-55).  
Although Wang teaches amplifiers that are present to boost the optical signals in the optical fibers and that there is presence of detected noise in these optical signals, Wang doesn’t explicitly teach a receiver input amplifier configured to amplify the received signal prior to receipt of the received optical signal by the receiver, the receiver input amplifier comprises an optical gain medium, wherein the control unit is configured to control the transponder to generate a noise signal causing ASE in the receiver input amplifier.
(Fig. 2, amplifier 58) configured to amplify the received signal prior to receipt of the received optical signal by the receiver (Fig. 2, combined output from combiner 60; paragraph [0076], noise source 58 is added to increase the existing in band noise power in the real optical signal…a combined optical signal is obtained using a coupler 60), the receiver input amplifier comprises an optical gain medium (paragraph [0035]), wherein the control unit is configured to control the transponder to generate a noise signal causing ASE in the receiver input amplifier (paragraph [0076], noise source 58 is added to increase the existing in band noise power in the real optical signal…a combined optical signal is obtained using a coupler 60) in order to help determine an OSNR (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the function and structure to determine an OSNR related parameter of the transponder taught by Wang and incorporate such a method taught by Dahan in order to allow true OSNR monitoring compliant with high bit rates and with the ability to increase and tune an OSNR sensitivity range.
Regarding claim 2, Wang in view of Dahan teaches the transponder of claim 1, wherein the receiver is a coherent receiver, comprising a local oscillator configured to source light, and wherein the transponder is configured to combine the received optical signal with the light the local oscillator is configured to source (Wang: Col. 7, lines 60-65, a local oscillator signal…).  
Regarding claim 3, Wang in view of Dahan teaches the transponder of claim 1, wherein the receiver photodetector assembly comprises a pair of balanced photodiodes (Wang: Fig. 2, balanced photodetectors 250A-250D).  
Regarding claim 4, Wang in view of Dahan teaches the transponder of claim 1, wherein Wang teaches at least one of the signal intensity value is determined using the receiver  (Col. 8, lines 26-37, in a testing mode…the transmitter of the transceiver 201 can be configured to be connected to the receiver of the transceiver 201 through…a loop back connection 270…; Col. 11, lines 50-65, the optical loop back connection…allow the measurements of the BER vs ROP curve during a testing mode of the optical transceiver…A photo diode or a power meter can measure the ROP values and send the ROP values to the processor (measuring intensity of the test signal input via bypass lines 270 during a testing mode). The processor can be configured to measure a set of BER values of the modulated signal (received test signal); Col. 12, lines 6-10, the ROP values and BER values can be measured in real-time when the optical transceiver is operating) and the noise intensity value is determined using the receiver photodetector assembly (Fig. 2, noise intensity measured at diode 280; Col. 7, lines 45-50, The photo diode 280 can be operatively coupled…measure the receiver optical power of the optical signals…). Dahan also teaches determining the noise intensity value using photodetector (paragraphs [0092]-[0094]).  
Regarding claim 5, Wang in view of Dahan teaches the transponder of claim 1, wherein Wang teaches the transponder is configured to determine the noise intensity value by using a photosensitive element arranged between the receiver input amplifier and the receiver photodetector assembly (Fig. 2, noise intensity measured at diode 280; Col. 7, lines 45-50, The photo diode 280 can be operatively coupled…measure the receiver optical power of the optical signals…).  
Regarding claim 6, Wang in view of Dahan teaches the transponder of claim 1, wherein Wang teaches the transponder is configured to determine the signal intensity value using a photosensitive element arranged between the transmitter and the receiver photodetector assembly (Col. 11, lines 56-58). 
Regarding claim 7, Wang in view of Dahan teaches the transponder of claim 1, wherein Dahan teaches the transponder further comprises a bandpass filter configured to filter the noise signal prior to determining the noise intensity value (Fig. 2, filter 56).  
Regarding claim 11, Wang in view of Dahan teaches the transponder of claim 1, wherein Wang teaches the transponder is configured as a pluggable module that can be plugged into a card configured for use in a network element (Fig. 2, pluggable module 205).  
Regarding claim 12, Wang in view of Dahan teaches the transponder of claim 1, wherein the noise performance of the transponder is based on a performance parameter comprising at least one of: a bit error rate, BER (Wang: see abstract), and an error vector magnitude, EVM.  
Regarding claim 17, Wang in view of Dahan teaches the transponder of claim 1, wherein Wang teaches the transponder is a dual-polarization transponder (Col. 6, lines 19-20, pair of I and Q data signal for each polarization…) configured to transmit a polarization-multiplexed signal that comprises one of a QPSK and a QAM signal (Col. 6, lines 13-15, PM-QAM modulated optical signal), and-7-Attorney Docket No.: USPF10166766/WO-US (X30412WOUS)(PATENT) receive a polarization-multiplexed signal that comprises one of a QPSK and a QAM signal (Col. 7, lines 60-65, PM-QAM modulated signal to the PDs…), the transmitter comprises two IQ modulators, each one of the two IQ modulators being communicatively connected to a polarization beam combiner (Fig. 2, IQ modulators 238A and 238B coupled to PBC 240), and the receiver comprises two IQ receiver units, each one of the two IQ receiver units being communicatively connected to a polarization beam splitter (Fig. 2, IQ receiver units 248A and 248B coupled to PBS 246).  
Regarding claim 19, Wang in view of Dahan teaches the transponder of claim 1, wherein Wang teaches the control unit is configured to carry out the determining of the noise performance of the transponder in relation to the OSNR-related parameter automatically upon at (Col. 8, lines 26-30, performance monitoring is performed automatically based on entering the testing mode). Although Wang doesn’t explicitly state that the performance is determined upon a first field installation of the transponder, Col. 8, lines 26-30 states that the performance can be measured during a calibration operation or a manufacturing operation. Therefore, within the scope of the various operations, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to determine the performance of the transponder during a first field installation/ first time installation as it would have been choosing from a finite number of identified, predictable solution with a reasonable expectation of success.  
Regarding claim 20, Wang teaches a method of measuring a noise performance of a transponder, the transponder (Fig. 2, transponder 205) comprising: a transmitter configured to transmit an optical signal (Col. 6, lines 5-10, The transmit photonics of module 205 can include laser 234, controller 235…), a receiver comprising a receiver photodetector assembly configured to transform a received optical signal into an electrical signal (Col. 7, lines 27-37, the receiver photonics of module 205…; Fig. 2, receiver comprising photodetector assembly 250A-250D),-8-Attorney Docket No.: USPF10166766/WO-US (X30412WOUS) (PATENT)a receiver input amplifier configured to optically amplify the received signal prior to receipt of the received optical signal by the receiver (Col. 5, lines 47-52, In long-haul optical communication system (bi-directional communication), optical amplifiers can be used to compensate the attenuation introduced by an optical fiber. While the optical signal is boosted, noise is also added…), a bypass line configured to communicate an optical signal from the transmitter (Fig. 2, bypass line 270), the method comprising the steps determining a noise intensity value representing an intensity of the noise signal (Fig. 2, noise intensity measured at diode 280; Col. 7, lines 45-50, The photo diode 280 can be operatively coupled…measure the receiver optical power of the optical signals…; Col. 5, lines 47-52, While the optical signal is boosted, noise is also added…), generating a test signal at the transmitter determining a signal intensity value representing an intensity of the test signal (Col. 8, lines 26-37, in a testing mode…the transmitter of the transceiver 201 can be configured to be connected to the receiver of the transceiver 201 through…a loop back connection 270…; Col. 11, lines 50-65, the optical loop back connection…allow the measurements of the BER vs ROP curve during a testing mode of the optical transceiver…A photo diode or a power meter can measure the ROP values and send the ROP values to the processor (measuring intensity of the test signal input via bypass lines 270 during a testing mode). The processor can be configured to measure a set of BER values of the modulated signal (received test signal); Col. 12, lines 6-10, the ROP values and BER values can be measured in real-time when the optical transceiver is operating), wherein a ratio of the signal intensity value and the noise intensity value resembles the OSNR-related parameter (Col. 12, lines 15-17, Using the modified model with fitting parameters, the BER vs OSNR can be predicted/estimated (OSNR can be predicted from these measurements using BER)), generating a combined signal using the bypass line (Fig. 9, combined output from 244), the combined signal comprising: a superimposition of the noise signal and the test signal (Fig. 9, steps 902+908, the processor measures the ROP value of a received signal and measures the BER of test signal (BER measured from ROP values detected as stated above) received via bypass line 270), and -9-Attorney Docket No.: USPF10166766/WO-US (X30412WOUS) (PATENT)determining the performance of the transponder based on the combined signal (Col. 14, lines 40-55; Fig. 9, control unit performs the steps for performance measurement of an optical transceiver; Col. 13, lines 54-60).  

 Dahan teaches a receiver input amplifier (Fig. 2, amplifier 58) configured to amplify the received signal prior to receipt of the received optical signal by the receiver (Fig. 2, combined output from combiner 60; paragraph [0076], noise source 58 is added to increase the existing in band noise power in the real optical signal…a combined optical signal is obtained using a coupler 60), the receiver input amplifier comprises an optical gain medium (paragraph [0035]), and generating a noise signal by controlling the apparatus to cause ASE in the receiver input amplifier (paragraph [0076], noise source 58 is added to increase the existing in band noise power in the real optical signal…a combined optical signal is obtained using a coupler 60) in order to help determine an OSNR (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify method comprising the function and structure to determine an OSNR related parameter of the transponder taught by Wang and incorporate such a method taught by Dahan in order to allow true OSNR monitoring compliant with high bit rates and with the ability to increase and tune an OSNR sensitivity range.
Regarding claim 21, Wang in view of Dahan teaches the method of claim 20, wherein the receiver is a coherent receiver, comprising a local oscillator configured to source light, and (Wang: Col. 7, lines 60-65, a local oscillator signal…).  
Regarding claim 22, Wang in view of Dahan teaches the method of claim 20, wherein the receiver photodetector assembly comprises a pair of balanced photodiodes (Wang: Fig. 2, balanced photodetectors 250A-250D).  
Regarding claim 23, Wang in view of Dahan teaches the method of claim 20, wherein at least one of the signal intensity value is determined using the receiver photodetector assembly (Col. 8, lines 26-37, in a testing mode…the transmitter of the transceiver 201 can be configured to be connected to the receiver of the transceiver 201 through…a loop back connection 270…; Col. 11, lines 50-65, the optical loop back connection…allow the measurements of the BER vs ROP curve during a testing mode of the optical transceiver…A photo diode or a power meter can measure the ROP values and send the ROP values to the processor (measuring intensity of the test signal input via bypass lines 270 during a testing mode). The processor can be configured to measure a set of BER values of the modulated signal (received test signal); Col. 12, lines 6-10, the ROP values and BER values can be measured in real-time when the optical transceiver is operating) and the noise intensity value is determined using the receiver photodetector assembly (Fig. 2, noise intensity measured at diode 280; Col. 7, lines 45-50, The photo diode 280 can be operatively coupled…measure the receiver optical power of the optical signals…). Dahan also teaches determining the noise intensity value using photodetector (paragraphs [0092]-[0094]).  
Regarding claim 24, Wang in view of Dahan teaches the method of claim 20, wherein Wang teaches the noise intensity value is determined using a photosensitive element arranged between the receiver input amplifier and the receiver photodetector assembly (Fig. 2, noise intensity measured at diode 280; Col. 7, lines 45-50, The photo diode 280 can be operatively coupled…measure the receiver optical power of the optical signals…).  
Regarding claim 25, Wang in view of Dahan teaches the method of claim 20, wherein Wang teaches the signal intensity value is determined using a photosensitive element arranged between the transmitter and the receiver photodetector assembly (Col. 11, lines 56-58).  
Regarding claim 26, Wang in view of Dahan teaches the method of claim 20, wherein Dahan teaches prior to determining the noise intensity value the noise signal is filtered using a bandpass filter selected from a group consisting of a tunable bandpass filter (Fig. 2, using tunable filter 56) and a static bandpass filter having a fixed passband, and wherein:-9-Attorney Docket No.: USPF10166766/WO-USS/N 17/040,002 if the selected bandpass filter is the tunable bandpass filter, then the method further comprises a step of adjusting a frequency of a passband of the tunable bandpass filter to a frequency of the test signal (paragraph [0086], Selecting the channel to be monitored (for example, by means of the tunable optical filter shown in FIG. 2).
Regarding claim 29, Wang in view of Dahan teaches the method of claim 20, wherein the transponder is configured as a pluggable module that can be plugged into a card configured for use in a network element (Wang: Fig. 2, pluggable module 205).  
Regarding claim 30, Wang in view of Dahan teaches the method of claim 20, wherein the noise performance of the transponder is based on a performance parameter comprising at least one of a bit error rate, BER (Wang: see abstract), and an error vector magnitude, EVM.  
Regarding claim 34, Wang in view of Dahan teaches the method of claim 20, wherein noise the performance of the transponder in relation to the OSNR-related parameter is carried out automatically upon at least one of: a first field installation of the transponder, a trigger signal received from a network management system (Wang: Col. 8, lines 26-30, performance monitoring is performed automatically based on entering the testing mode). Although Wang doesn’t explicitly state that the performance is determined upon a first field installation of the transponder, Col. 8, lines 26-30 states that the performance can be measured during a calibration operation or a manufacturing operation. Therefore, within the scope of the various operations, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the invention to determine the performance of the transponder during a first field installation/ first time installation as it would have been choosing from a finite number of identified, predictable solution with a reasonable expectation of success.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017. The examiner can normally be reached Mon-Sat: 11-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637